Citation Nr: 0606439	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-19 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with degenerative disc disease 
(DDD) prior to October 17, 2005.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain with DDD from October 17, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This matter was previously before the Board in September 
2005, at which time it remanded the claim for the completion 
of additional development.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision on the matter herein.

The Board observes that in an April 2003 filing, as well as 
in other documentation of record, the veteran avers that his 
employability has been impaired because of his service-
connected lumbar spine disability.  The Board interprets this 
statement as an informal claim for entitlement to a total 
disability evaluation based on individual unemployability due 
to service-connected disability (TDIU), and as such, refers 
the matter back to the RO for all necessary action.  
38 C.F.R. §§ 20.200-20.202 (2005).   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claim.

2.  Throughout the claim period, the veteran predominantly 
noted recurrent pain from his lumbar strain with degenerative 
disc disease (DDD) (also known as intervertebral disc 
syndrome or IDS).



3.  Prior to September 23, 2002, the competent medical 
evidence of record demonstrates that the veteran's lumbar 
strain with DDD was manifested by no more than characteristic 
pain on motion, mild limitation of motion, and mild IDS.
 
4.  From September 23, 2002, to September 26, 2003, the 
competent medical evidence of record does not show that the 
veteran's lumbar strain with DDD was manifested by any period 
of acute signs and symptoms from IDS that required bed rest 
prescribed by a physician and treatment by a physician; for 
this period as well, the disability had orthopedic 
manifestations of no more than mild limitation of motion as 
the result of pain, as well as neurological manifestations 
analogous to no more than mild and incomplete sciatic nerve 
paralysis affecting the left leg. 

5.  From September 26, 2003, the competent medical evidence 
of record does not indicate that the veteran's lumbar strain 
with DDD was manifested by any period of acute signs and 
symptoms due to IDS that required bed rest prescribed by a 
physician and treatment by a physician; for this period, 
however, the disability was manifested by no more than 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, a combined 
thoracolumbar spine range of motion not greater than 120 
degrees, or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for the 
assignment of an initial evaluation in excess of 10 percent 
for lumbar strain with degenerative disc disease (DDD) are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002).



2.  From September 23, 2002, to October 17, 2005, the 
criteria for the assignment of an evaluation of 20 percent 
for lumbar strain with DDD are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.71a, 
Diagnostic Codes 5235 to 5243 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect from September 23, 2002, 
through September 25, 2003).

3.  From October 17, 2005, the criteria for the assignment of 
an evaluation in excess of 20 percent for lumbar strain with 
DDD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Implementing regulations 
for the VCAA are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  The VCAA redefines the 
obligations of VA with respect to the duty to assist 
claimants, and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The VCAA is generally 
applicable to claims filed on or after the date of enactment 
of the VCAA, or filed before the date of enactment and not 
yet final as of that date.    

VA's Office of General Counsel (General Counsel) has held 
that if, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  Precedential 
opinions of the General Counsel are binding upon the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507(b) 
(2005); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  In 
this case, as will be explained below, the RO did not afford 
the veteran complete VCAA notice and assistance prior to its 
March 2003 grant of service connection for a low back 
disorder.  However, the RO did later provide the veteran with 
complete VCAA notice and assistance with respect to his 
request for a higher initial evaluation for his service-
connected low back disability, such that the Board may find 
that the applicable provisions of the VCAA were, in the end, 
satisfied for this appeal.

Thus, with regard to the veteran's initial claim for 
entitlement to service connection for a low back disorder, 
the RO first sent him a VCAA letter in August 2002.  Then, 
after the veteran appealed the rating initially assigned to 
his service-connected low back disability, the RO sent him a 
new VCAA letter in February 2004.  As well, after the Board 
remanded this appeal in September 2005, the Appeals 
Management Center (AMC), on the RO's behalf, transmitted 
another VCAA letter to the veteran later that same month.  
The Board holds that these three VCAA letters duly advised 
the veteran of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to his claim, 
and also of the division of responsibility between the 
veteran and VA for obtaining that evidence.  Consistent with 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2005), VA essentially satisfied the VCAA's notification 
requirements by way of these letters by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate his claim; 
(2) informing the veteran about the information and evidence 
VA would seek to provide; (3) informing the veteran about the 
information and evidence that he was expected to provide; and 
(4) requesting the veteran to provide any information or 
evidence in his possession that pertained to his claim.  To 
that end, all three VCAA letters provided notice as to the 
first three aforementioned elements (in addressing 
entitlement to service connection and then addressing the 
requirements for a higher initial evaluation for the newly 
service-connected disability), while the February 2004 letter 
additionally advised the veteran of the fourth VCAA notice 
element (and requested any pertinent evidence related to the 
claim and in his possession).  

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is typically required.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  Accordingly, after the 
last VCAA letter was issued to the veteran in September 2005, 
he was then afforded an opportunity to respond to it.  
Thereafter, the AMC subsequently reviewed the claim and then 
issued a November 2005 supplemental statement of the case 
(SSOC) to the veteran.  Under these circumstances, the Board 
finds that the necessary notification requirements of the 
VCAA have been satisfied.  See Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Under the VCAA, VA also has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all potentially 
pertinent and available VA and private medical records 
identified and/or provided by the veteran.  As well, the 
veteran underwent VA examinations in support of his claim, as 
conducted in March 2003 and October 2005.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide this claim.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  

As well, the available evidence includes the veteran's 
service medical records, VA and private medical reports, and 
statements, arguments, and testimony provided by the veteran 
and/or his representative in support of the claim.  In 
reaching its decision herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decision, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, however, including that submitted by the veteran, 
will be addressed and/or summarized where appropriate.  

Basic Applicable Law - Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of a specific service-connected 
disability.  The ratings are intended, as far as can 
practicably be determined, to compensate for the average 
impairment of earning capacity resulting from such disability 
in civilian occupations.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disability requires review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2005).  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking employment, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
his favor.  38 C.F.R. § 4.3 (2005).  If there is a question 
as to which evaluation to apply, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the award of service connection for a low back disability, 
and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the applicability of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include: weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; and pain on movement.  38 C.F.R. § 4.45.

Words such as "severe," "moderate," and "mild" are not 
defined in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Rather than applying a mechanical formula, VA 
must evaluate all evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2005).  The use of 
similar terminology by medical professionals, although 
evidence to be considered, is not dispositive of an issue.  
Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased rating.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

VA also modified the rating criteria applicable to the 
evaluation of spine disabilities twice during this appeal.  
See 67 Fed. Reg. 54,345-54,349 (August 22, 2002), effective 
September 23, 2002, [codified as amended at 38 C.F.R. 
§ 4.71a, DC 5293 (2003)]; see also 68 Fed. Reg. 51,454-51,458 
(August 27, 2003), effective September 26, 2003, [codified as 
amended at 38 C.F.R. § 4.71a (2005)].  Because these changes 
occurred while this appeal was pending, the Board must 
consider the new criteria from the dates that they were made 
effective, and also determine whether they are more favorable 
than the prior criteria.  See VAOPGCPREC 
7-03; Karnas v. Derwinski, 1 Vet. App. 308 (1991), overruled 
in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5110(g) (West 2002).  The revised 
criteria may not, however, be applied earlier than their 
effective dates.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(2005); DeSousa v. Gober, 10 Vet. App. 461, 466-67 (1997), 
VAOPGCPREC 3-00.  

Factual Background and Procedural History

Review of the service medical records indicates that at the 
time of the veteran's October 1961 entrance examination, 
there was no indication of a back problem, to include any 
mention on his October 1961 report of medical history.  Then, 
in mid-November 1964, he reported for treatment of low sacral 
and mid-back pain of two days' duration, following a broad 
jump that apparently triggered it.  On clinical evaluation, 
his back pain was observed to involve T12 through S2.  The 
diagnoses were low back strain and rule out herniated nucleus 
pulposus at S1-S2.  After a recurrence of pain a few days 
later, the veteran was hospitalized for two weeks.  At 
discharge from that facility with a diagnosis of lumbago, it 
was noted that he had had a gradual recovery to complete 
function, and that there was no observed neurologic defect.  
Thereafter, a December 2, 1964, a service clinical record 
continued a diagnosis of low back strain.  Then, December 7, 
1964, reports of medical history and examination noted recent 
severe low back pain requiring hospitalization, described as 
cured with conservative treatment.  

A March 1965 report of medical history again included 
notation of the November 1964 back injury, and described it 
as an acute back strain.  At that time, the service physician 
reported that the veteran's back was asymptomatic, and the 
veteran also indicated that the condition of his health was 
excellent.  A March 1965 report of medical examination 
reflected a finding of mild but asymptomatic thoracic 
lordosis.  A subsequent November 1965 report of medical 
examination noted the prior injury, but indicated that there 
were no complications and no sequelae.  As well, the veteran 
reported no further complaints on a March 1967 report of 
medical history for service discharge, and his March 1967 
service discharge examination report also reflected only 
normal orthopedic findings.  

The veteran claimed service connection for a low back 
disorder in July 2002.  In a March 2003 rating decision, the 
RO established service connection for lumbosacral strain with 
lumbar disc disease, at 10 percent effective July 22, 2002, 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002) 
(for cases of lumbosacral strain with characteristic pain on 
motion).  The veteran appealed the assigned disability 
rating. Thereafter, in a November 2005 rating decision and 
SSOC, the AMC determined  that based upon a recent VA 
examination that measured forward flexion to less than 60 
degrees, a higher 20 percent rating was warranted under new 
rating criteria, in effect from the date of that examination 
(October 17, 2005).  See 38 C.F.R. § 4.71a, DC 5235 to DC 
5243 (2002).  The veteran then continued his appeal.

Entitlement to an Evaluation in Excess of 10 Percent for 
Lumbosacral Spine Disability Prior to October 17, 2005

A.  Analysis of the Claim Before September 23, 2002

With consideration of the veteran's history, the pertinent 
evidence for this period of the appeal includes the 
following.  The veteran relates that he continued to have 
chronic low back pain in the years following his discharge 
from active duty.  Shortly after the filing of his July 2002 
claim for service connection, he presented several statements 
from private treating medical personnel, each advising that 
he saw the veteran for evaluation and/or treatment of acute 
low back pain at various periods from the mid-1970's to the 
late 1980's.  

The veteran also indicated that he either had a recurrence of 
back pain or a reinjury of his back in the mid-1970's, and 
then again in the mid-1980's.  A July 1985 private hospital 
report showed a visit for treatment of low back pain 
radiating to the left flank area, and after evaluation by 
D.A.G., M.D., the diagnosis was mechanical low back pain.  An 
August 1985 report from Dr. G. noted the presence of left leg 
pain without back pain, but with a lessened left knee jerk.  
He then scheduled the veteran for a computed tomography (CT) 
scan, which was conducted in August 1985 and revealed a 
herniated disc at L4-5 on the left with a superiorly extruded 
disc fragment, and also degenerative disc disease (DDD, also 
known as intervertebral disc syndrome or IDS) at L5-S1 
without disc herniation.  

Records from L.P.K., M.D., reflect that in June 1991, the 
veteran reported for a disability insurance examination in 
order to qualify for removal of a waiver on his insurance 
policy (as to preexisting back injury residuals).  He 
informed Dr. K. that while he had a back injury in 1985, he 
had had no symptoms for over five years.  Dr. K. then 
recorded (apparently per the veteran's report) that the 
veteran had no residual problems following his in-service 
injury, and that after his 1985 back injury and subsequent 
herniated disc diagnosis, his back discomfort disappeared 
within a few months and he had had no additional problems.  
The veteran also denied neurological symptomatology such as 
numbness, tingling, and hypesthesia, and on evaluation, 
motor, sensory, and range of motion testing was normal, with 
no observed pain.  Dr. K. ordered X-ray evaluation, which 
showed a degenerative disc at L5-S1 with significant 
degeneration.  He opined that this degeneration appeared to 
have been going on for a long time (prior to the 1985 
injury), and observed that L5-S1 looked like a very stable 
segment.  Dr. K. then commented that the situation, however, 
had not really given the veteran any problems, and that his 
clinical examination was "perfectly normal."           

The veteran reported that he currently receives both VA and 
private care, but further advised that his pertinent back 
treatment is annotated in his VA medical records.  To that 
end, May 2002 VA treatment notes reflect his complaint of low 
back pain with a very occasional radicular component to the 
legs, but without any associated leg weakness or 
urinary/bowel problems.  The veteran classified his pain at 
six out of 10, at eight at its worst, at one at its best, and 
at two at a tolerable level.  He described the pain as dull 
and aching, and increasing when he had to stand, sit, or 
otherwise change position.  On clinical evaluation, lower leg 
strength was 5 out of 5, and reflexes were at 2+ bilaterally.  
The diagnosis was chronic back pain. 

Also, at a May 2002 VA podiatry visit, the veteran complained 
of left ankle pain, but the record indicates that it was 
mainly attributed to pes planus after evaluation.  

Before September 23, 2002, the veteran has a 10 percent 
rating under the former 38 C.F.R. § 4.71a, DC 5295, for 
lumbosacral strain with characteristic pain on motion.  Under 
DC 5295, a higher 20 percent rating was available when there 
was muscle spasm on extreme forward bending or a unilateral 
loss of lateral spine motion when in a standing position.  As 
indicated by the information contained in the pertinent 
medical records described above, there is no competent 
evidence of the existence of either of these symptoms, and 
so, even with consideration of the veteran's reports of pain, 
a higher rating is not warranted under this code, as the 
evidence preponderates against this assignment.  Thus, the 
Board finds that any suggested DeLuca factors have already 
been accounted for in the currently assigned 10 percent 
evaluation, and that the pertinent medical evidence does not 
demonstrate functional limitation commensurate with the next-
higher disability rating.  See 38 C.F.R. §§ 4.7, 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).    

The Board has also reviewed other diagnostic codes to see if 
a higher initial rating is warranted for the veteran's low 
back disability.  Under the former 38 C.F.R. § 4.71a, DC 
5293, for the evaluation of DDD/IDS, a 20 percent rating was 
available when there was competent evidence of recurring but 
moderate IDS attacks.  Again, however, the medical evidence 
for this period does not include any such record.  The Board 
acknowledges that the record does includes the veteran's May 
2002 complaint of occasional pain radiating down into his 
lower extremities.  The Board cannot conclude, however, that 
this deficit is representative of more than mild IDS as 
contemplated in the assignment of a lesser 10 percent rating 
under DC 5293, even with consideration of additional 
functional limitation in times of flare-up as due to such 
factors as pain, weakness, fatigability, and incoordination, 
because this is also not documented in the record.  Id.

As well, the former DC 5292 (for limitation of motion of the 
lumbar spine) is for consideration in rating service-
connected lumbar spine disability, and assigns a 20 percent 
rating in cases of moderate limitation of motion.  38 C.F.R. 
§ 4.71a.  The medical record for this period of the claim, 
however, again contains no indication of limitation of motion 
assessed as moderate, or even as mild, for that matter (as 
required for a 10 percent evaluation under DC 5292.  Thus, 
even with DeLuca considerations, the Board is unable to 
conclude that a higher 20 percent rating is appropriate under 
this code.          

The remaining rating codes under the former 38 C.F.R. § 4.71a 
either concern other areas of the spine, such as cervical, 
dorsal, or sacroiliac (DC 5287, DC 5288, DC 5290, DC 5291, DC 
5294) and are therefore not for consideration in the 
evaluation of the veteran's lumbar spine disability, or 
require evidence of vertebral fracture (DC 5285), complete 
spine ankylosis (DC 5286), or unfavorable lumbar spine 
ankylosis (DC 5289), which are not shown in the record.  As 
such, none of these codes may apply to afford the veteran a 
rating in excess of 10 percent for his lumbar spine 
disability prior to September 23, 2002.



B.  Analysis of the Claim from September 23, 2002, to 
September 26, 2003

With consideration of the veteran's history, the pertinent 
evidence for this period of the appeal includes the 
following.  

December 2002 VA treatment notes record that the veteran 
described his pain as burning, aching, and radiating, and at 
a level of four out of 10.  The diagnosis at that time was 
chronic back pain with no alarming symptoms.  Private medical 
reports also indicate that in December 2002 and January 2003, 
the veteran underwent ultrasound and physical therapy 
exercises for pain relief. 

In a March 2003 VA spine examination report, the examiner 
concluded after claims file review and clinical evaluation 
that the veteran's in-service injury must have involved L5-
S1.  The veteran reported chronic pain and an inability to 
stand or walk for more than 30 minutes at a time without 
aggravation.  He relayed that he still worked and 
participated in regular daily activities, and did not require 
the use of a cane or brace.  He added that he did not use 
pain medication and had not undergone surgery.  He identified 
occasional left leg pain, numbness, and tingling, but no 
bowel or bladder dysfunction.  On clinical evaluation, he 
ambulated without aids or assistance, and could heel and toe 
walk.  There was observed increased dorsal spine kyphosis and 
lumbosacral tenderness to palpation, but no significant 
muscle spasm.  On range of motion testing, forward flexion 
was to 80 degrees active and 95 degrees passive, while 
extension, lateral flexion, and lateral rotation were each 
measured to 30 degrees active and 35 degrees passive, with 
mild pain observed at the extremes of motion.  There was no 
sciatic nodule tenderness.  The straight leg raising test was 
negative, and reflex, strength, and sensation testing was 
symmetric.  The examiner diagnosed lumbosacral strain with 
DDD, and indicated that as it was more likely than not that 
the current symptomatology was at the same disc, the problem 
was etiologically related to the veteran's period of active 
service.  

A March 2003 VA X-ray report also revealed hypertrophic 
changes at L3, L4, and L5, with narrowing of the L3-4, L4-5, 
and L5-S1 intervertebral disc spaces.  The recorded 
impressions were the degenerative changes as noted, but 
without any observed acute bony abnormality.  


As well, a private April 2003 magnetic resonance imaging 
(MRI) scan report included abnormal findings of: small 
posterior osteophytes and bulging disks at the lower lumbar 
levels; mild but bilateral facet hypertrophy on multiple 
levels; and moderate to severe neural foraminal narrowing in 
L5-S1 bilaterally, with similar but less severe changes at 
L3-4 bilaterally.  The recorded final impressions from two 
radiologists were segmental foraminal narrowing in the lumbar 
spine, to a mild degree as described, but no evidence of 
canal stenosis or herniated disc.      

June 2003 VA treatment notes included the veteran's 
description of pain at eight out of 10 and report that his 
physical therapy was helping his pain, but with further 
notation that certain of his medications were not helpful.  
He did not describe any neurological symptoms or lower leg 
weakness.  On clinical evaluation, there was observed 
paraspinal spasm.  

At a mid-September 2003 RO hearing, the veteran reported that 
he had a constant backache, and muscle spasms that occurred 
every two to three months.  He added that his sleep was often 
disturbed by back pain and/or discomfort.  The veteran 
testified that he had had no hospitalization or emergency 
room treatment within the last two years, and that he had 
been told that surgery would not alleviate his problems.  He 
reported that he was a physical therapy participant, which 
helped his symptoms.  He also noted that walking and standing 
also made his back feel better.  He stated that he could only 
drive with his legs extended and for a period of about 90 
minutes, but reported that he could mow his lawn.  He advised 
that he had retired from dentistry in July 2003, and that 
prior to that time, he was always seated while working 
(because of his back problems). 

Again, for this claim period and under the former 38 C.F.R. 
§ 4.71a, the veteran has a 10 percent rating under DC 5295 
for lumbosacral strain with characteristic pain on motion, 
and a higher 20 percent rating was available when there was 
muscle spasm on extreme forward bending or a unilateral loss 
of lateral spine motion in a standing position.  Here, there 
is one medically documented report of paraspinal muscle 
spasm, and the veteran's testimony of muscle spasms in 
general and occurring every two to three months.  Neither of 
these reports, however, advised that the spasms occurred 
during extreme forward bending, and there is also no clinical 
evidence of record of the unilateral loss of lateral spine 
motion on standing.  As such, even with DeLuca 
considerations, the Board cannot find that a higher rating of 
20 percent is warranted under the former DC 5295.  38 C.F.R. 
§ 4.7.     

As well, a higher 20 percent rating was also available under 
the former DC 5292 for moderate limitation of lumbar spine 
motion, but as only a slight loss of flexion was found once, 
on examination in March 2003 (from 90 to 80 degrees on active 
range of motion), the Board similarly cannot hold that a 20 
percent rating is warranted under this code.  Id.  

Again, a 20 percent rating may be assigned under the former 
DC 5293 if there is sufficient evidence of recurring moderate 
IDS attacks.  The medical record for this period of the claim 
does confirm a diagnosis of IDS, but does not document any 
moderate IDS attacks or moderate neurological symptomatology.  
The Board therefore finds that, with consideration of both 
lay evidence and DeLuca in addition to the medical record, a 
higher rating of 20 percent under the former DC 5293 is not 
appropriate for the period from September 23, 2002, to 
September 26, 2003.  Id.  

The Board is also aware of the veteran's report that he had 
to stop working in July 2003 because of his back, but the 
record reflects that his retirement occurred at age 69, and 
there is no medical evidence of record establishing that the 
veteran was medically advised to completely stop working at 
that time.  As well, the March 2003 VA examiner noted that 
the veteran could still perform his routine daily activities, 
and the veteran testified in September 2003 that he was still 
able to drive and mow his lawn.  As such, the Board cannot 
consider the veteran's current nonworking status as evidence 
sufficient to increase his rating under the former 38 C.F.R. 
§ 4.71a, especially as his noted clinical findings on 
evaluation for this period of the claim appear to contradict 
this status.  

The Board further notes that the remainder of the available 
codes under the former 38 C.F.R. § 4.71a (the ones that 
assign a rating higher than 10 percent and applicable to the 
lumbar spine), namely DC 5285 (for residuals of vertebral 
fracture), DC 5286 (for spine ankylosis), and DC 5289 (for 
unfavorable lumbar spine ankylosis) cannot be assigned to 
afford the veteran a rating above 10 percent, given the 
absence of medical evidence of either vertebral fracture or 
ankylosis. 

As revised effective September 23, 2002, however, DC 5293 
states that IDS is to be evaluated either as based upon the 
total duration of incapacitating episodes over the past 12 
months, or in the alternative, by combining under 38 C.F.R. 
§ 4.25 (2005) the separate evaluations of its chronic 
orthopedic and neurologic manifestations along with the 
ratings for all other service-connected disabilities, 
whichever method results in the higher evaluation.  The Board 
further notes that in reviewing these new criteria, it must 
determine whether the old or new criteria for rating IDS are 
more favorable to the claim.  See VAOPGCPREC 7-03; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5110(g) (West 2002).  As indicated above, the 
Board has not assigned the veteran a higher rating under the 
former DC 5293.

Under DC 5293 as revised effective September 23, 2002, and 
through September 25, 2003, a higher 20 percent rating is 
applicable for IDS when there are incapacitating episodes 
having a total duration of at least two weeks, but less than 
four weeks during the past 12 months.  Note (1) to this 
version of DC 5293 defines an incapacitating episode as a 
period of acute signs and symptoms due to IDS that requires 
bed rest prescribed by a physician and treatment by a 
physician, and also defines chronic orthopedic and neurologic 
manifestations as orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a 
(2003).

The Board observes, however, that the medical evidence for 
this period of the claim does not establish the occurrence of 
any incapacitating episodes as defined by Note (1) to DC 
5293, as there is no report of bed rest prescribed by a 
physician because of IDS.  Thus, this revised version of DC 
5293 cannot serve as a basis for an increased rating (in 
light of incapacitating episodes).

Under this revised version of DC 5293, however, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the veteran's 
lumbar spine disability, when combined under 38 C.F.R. § 4.25 
with evaluations for all other disabilities, may result in a 
higher rating.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's lumbar spine disability.  
Again, for the period of September 23, 2002, to September 25, 
2003, VA made no changes to any of the remaining codes under 
38 C.F.R. § 4.71a (only to DC 5293), and so the remaining 
rating criteria with respect to the evaluation of service-
connected spine disabilities are the same at this point.

As stated above, the Board has already determined that the 
orthopedic manifestations of the veteran's lumbar spine 
disability, coupled with his pain complaints, warrant no more 
than a 10 percent rating for mild limitation of motion under 
the former DC 5295 or DC 5292.  Again, no other available 
diagnostic code under the former 38 C.F.R. § 4.71a can afford 
the veteran a rating in excess of 10 percent, without medical 
evidence of ankylosis or vertebral fracture.   

As for an appropriate rating for the neurological 
manifestations of the veteran's lumbar spine disability for 
this period, the Board finds that, in light of reported low 
back and left lower leg involvement, potentially relevant 
diagnostic codes are located at 38 C.F.R. § 4.124a (2005), 
and include DC 8520 (for the sciatic nerve), DC 8521 (for the 
external popliteal nerve/common peroneal nerve), DC 8522 (for 
the musculocutaneous nerve/superficial peroneal nerve), DC 
8523 (for the anterior tibial nerve/deep peroneal nerve), DC 
8524 (for the internal popliteal nerve/tibial nerve), and DC 
8529 (for the external cutaneous nerve of the thigh).  

The pertinent neurological evidence for this period of the 
claim includes complaints of intermittent radiating left leg 
pain, numbness, and tingling, but not shown on clinical 
evaluation.  There was also no finding of stenosis.  There 
was, however, a diagnosis of DDD (IDS).  The Board considers 
the veteran's reported neurological symptoms, especially 
radiating pain, however, to be credible.  Accordingly, it 
appears that DC 8520 (for sciatic nerve paralysis) is most 
representative of the described neurological manifestations 
of this disability.  Although the evidence does not establish 
stenosis, the veteran regularly reported radicular symptoms, 
and there were some compatible clinical findings of record 
for his reports of pain and other radiating symptoms.  Thus, 
a 10 percent rating under DC 8520, for mild and incomplete 
paralysis of the sciatic nerve, is the most appropriate 
evaluation, especially given the many normal neurological 
findings of record.  As well, as the impairment appears to 
involve only the sciatic nerve, evaluation under other nerve 
codes is not for consideration.

In sum, as required by the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, the 
Board has considered the chronic orthopedic and neurologic 
manifestations of the veteran's lumbar spine disability, and 
finds that under the revised criteria, the veteran is 
entitled to a 10 percent rating under DC 5295 for his 
orthopedic manifestations and to a 10 percent evaluation 
under DC 8520 for his neurologic manifestations.  38 C.F.R. 
§ 4.71a (2003).

The separate orthopedic and neurologic evaluations for lumbar 
spine disability must then be combined under 38 C.F.R. 
§ 4.25, along with the evaluations assigned to the veteran's 
other service-connected disabilities.  In this case, the 
veteran has no other service-connected disabilities, but the 
Board must still combine the ratings for his lumbar spine 
orthopedic and neurological manifestations.  Accordingly, 
38 C.F.R. § 4.25 (2005) establishes the procedure for 
determining a combined rating, using its Combined Ratings 
Table (Table).  The highest rated (most disabling conditions) 
are considered first, with less disabling conditions factored 
in later according to the percentage level of disability.  
Applying the Table here, the 10 percent rating for orthopedic 
manifestations is combined with the 10 percent rating for 
neurological manifestations, resulting in a raw combined 
rating of 19 percent.  This raw rating must next be converted 
to the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The veteran's raw 19 
percent rating thus becomes a final combined rating of 20 
percent.  

As this combined 20 percent rating exceeds the 10 percent 
evaluation that was already in effect for this period under 
the former DC 5293, however, the new DC 5293 is more 
favorable to the claim.  VAOPGCPREC 7-03; Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
therefore will assign a higher rating of 20 percent for 
lumbar spine disability from September 23, 2002, to September 
26, 2003.  38 C.F.R. § 4.71a, DC 5293 (2003).

C.  Analysis of the Claim from September 26, 2003, to October 
17, 2005

As opposed to the changes to DC 5293 effective from September 
23, 2002, through September 25, 2003, VA later revised the 
entire schedule for the evaluation of spine disabilities, 
effective from September 26, 2003.  Under a new general 
rating formula, the diagnostic codes for rating spine 
disabilities were relabeled from DC 5235 to DC 5243 (but DC 
5243, addressing IDS, continued to embody the aforementioned 
revised provisions of DC 5293 as effective from September 23, 
2002, with respect to the evaluation of incapacitating 
episodes).  The new rating codes for spine disabilities are 
therefore: DC 5235 (for vertebral fracture or dislocation); 
DC 5236 (for sacroiliac injury and weakness); DC 5237 (for 
lumbosacral or cervical strain); DC 5238 (for spinal 
stenosis); DC 5239 (for spondylolisthesis or segmental 
instability); DC 5240 (for ankylosing spondylitis); DC 5241 
(for spinal fusion); DC 5242 (for degenerative arthritis of 
the spine; see also DC 5003); and DC 5243 (for IDS).

The new general rating formula also directs that to evaluate 
the spine disabilities at DC 5235 to DC 5243 (unless DC 5243 
is evaluated under the formula for rating IDS based upon 
incapacitating episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; 

and 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height. 

38 C.F.R. § 4.71a (2005).

In addition, the new general rating formula also includes 
several notes applicable to the evaluation of spine 
disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2):  (See also 38 C.F.R. § 4.71a, Plate V (2005).)  For 
VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion; 

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; 

and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

Id.   

The Board observes that because the new general rating 
formula for spine disabilities advises to rate the disability 
with or without indicia of pain, per DeLuca and 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, VA is still required to consider 
whether an increased rating is warranted as based upon such 
problems as additional impairment from pain during flare-ups.

As well, the new schedule further advises that VA must 
determine whether to evaluate IDS under the general rating 
formula for spine disabilities or as based upon 
incapacitating episodes under DC 5243, and then utilize the 
method that results in a higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  

Again, the criteria for the evaluation of incapacitating 
episodes of IDS remain the same as those effective September 
23, 2002.  As discussed earlier for the period of the claim 
from September 23, 2002, to September 25, 2003, the competent 
evidence of record was against the assignment of an 
evaluation for incapacitating episodes of IDS, as there were 
no such recorded episodes.  This is still the case.  As such, 
the current evidence would warrant no more than a 0 percent 
(noncompensable) rating under DC 5243 for evaluation of 
incapacitating episodes.  

The Board observes that if rated under the new general rating 
formula, however, the veteran's current IDS symptoms would 
likely warrant a higher rating than the 0 percent evaluation 
that would be assigned for incapacitating IDS episodes.  
Therefore, the Board finds that there is no need to proceed 
further in a comparison of these two methods for rating IDS, 
but will simply hold that evaluating IDS under the new 
general rating formula is more favorable to the veteran, in 
that it would afford him a higher rating when all of his 
service-connected disabilities were combined under 38 C.F.R. 
§ 4.25.  


Accordingly, under the new general rating formula, the 
evidence for this period of the claim, consisting of no new 
medical evidence and only the veteran's ongoing statements of 
pain and impairment, establishes that, even with 
consideration of impairment per Deluca and 38 C.F.R. § 4.40 
and 4.45, the most the veteran could receive would be his 
continued rating of 20 percent (as per the Board's decision 
above, is now in effect from September 23, 2002).  38 C.F.R. 
§ 4.71a.  A rating in excess of the currently assigned 20 
percent under the new general rating formula, however, would 
not be appropriate, as a higher 40 percent rating under the 
general rating formula requires indicia of favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine to 30 degrees or less, and 
a 50 or 100 percent rating requires evidence of unfavorable 
ankylosis of the entire spine or thoracolumbar spine, none of 
which are shown by the record.  Id.

The Board further notes that, in recognition of Note (1) to 
the new general rating formula, it has considered whether to 
separately evaluate service-connected lumbar spine 
neurological disability under the appropriate diagnostic 
code.  However, for this period of the claim, there is no 
medical evidence of neurological disability for 
consideration.  As such, the Board will not separately 
evaluate neurological lumbar spine disability at this time, 
as there is insufficient evidence to do so.  Id.

Entitlement to an Evaluation in Excess of 20 Percent for 
Lumbosacral Spine Disability from October 17, 2005

With consideration of the veteran's history, the pertinent 
evidence for this period of the appeal includes the 
following.  At an October 2005 VA spine examination, the 
examiner observed that the claims file documented the 
presence of both lumbar strain and DDD, which he confirmed on 
examination.  He noted that over time, the veteran's back had 
worsened, and that he reported pain, soreness, and stiffness, 
as well as occasional pain radiation into his lower legs with 
some numbness and tingling (especially in the right leg).  
The veteran also reported flare-up episodes of increased 
symptomatology (including at the time of this evaluation), 
but advised that he could still function even in times of 
flare-up.  As well, he could not identify any specific 
incapacitating episodes.  The veteran advised that he was 
able to complete normal daily activities, although he had to 
retire at age 69.  He indicated that he occasionally used a 
back brace, but did not use a cane.  On clinical evaluation, 
he had some difficulty arising from a seated position.  There 
was some increased kyphosis upon standing, as well as a 
little lost lordosis.  There was also tenderness, soreness, 
and pain to palpation across the lumbar spine, and pain 
throughout the range of motion.  On range of motion testing, 
forward flexion was to 50 degrees, while extension was to 0 
degrees.  Right and left lateral rotation was to 25 degrees, 
while right and left lateral flexion was to 25 degrees.  
There was no sciatic notch tenderness, but right straight leg 
raising in the seated position was positive and accompanied 
by pain.  There was some decreased sensation in the right 
leg, but strength and reflexes were equal on both sides.  The 
examiner stated that repetitive use caused increased pain, 
aching, soreness, tenderness, and fatigability.  The 
diagnosis remained lumbosacral strain with lumbar spine DDD.

The Board again notes that absent any record of 
incapacitating episodes of IDS, there is no need to compare 
the assignment of an evaluation for IDS in light of such 
episodes with the assignment of a rating for IDS under the 
new general rating formula.  38 C.F.R. § 4.71a (2005).  
Instead, the Board must determine the appropriate rating to 
assign under the new general rating formula for the period of 
the claim from October 17, 2005.  

As noted, the veteran already has a 20 percent rating for his 
lumbosacral strain with IDS for this period of the claim, and 
the Board finds that, even with consideration of impairment 
per Deluca and 38 C.F.R. § 4.40 and 4.45, the most the 
veteran could receive would be his continued rating of 20 
percent for this period.  38 C.F.R. §§ 4.7, 4.71a.  Again, 
under the new general rating formula, a higher rating of 40 
percent is only available when there is sufficient evidence 
of favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, while a 50 or 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine or thoracolumbar 
spine.  None of these conditions are shown by the medical 
record as described above, and so a rating in excess of 20 
percent for IDS under the new general rating formula is 
simply not available.
 
The Board further notes that, in recognition of Note (1) to 
the new general rating formula, it has considered whether to 
separately evaluate associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, under another appropriate diagnostic code.  
However, for this period of the claim, while there is some 
subjective symptomatology reported by the veteran and some 
finding of right lower leg pain on clinical evaluation, this 
problem was not specifically and separately diagnosed at the 
most recent medical examination of record.  As well, there is 
no medical evidence of record of other diagnosed neurological 
disability in this case, such as the aforementioned bowel or 
bladder impairment.  As such, the Board will not separately 
evaluate neurological lumbar spine disability at this time, 
as there is insufficient evidence of record to do so.  
38 C.F.R. §§ 4.14, 4.71a; see also Esteban v. Brown, 6 Vet. 
App. 259 (1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

Closing Considerations

The Board also notes that it is aware of the veteran's 
argument that upon his service discharge, he was never 
advised that he was eligible for compensation for a service-
connected disability, and that therefore VA should now award 
him a higher level of compensation than that awarded by the 
RO in his case.  Although the veteran was apparently unaware 
of his eligibility to file sooner for VA disability 
compensation, the United States Court of Appeals for Veterans 
Claims (the Court) has held that such alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380, 384-85 (1947); see also Velez v. West, 11 Vet. App. 148, 
156-57 (1998).  In Morris, the Court observed that the United 
States Supreme Court recognized that persons dealing with the 
United States government were charged with knowledge of 
federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.  The Court in Morris 
concluded that even though a veteran may have been ignorant 
of the provisions of a particular VA regulation, he was 
necessarily charged with knowledge of that regulation.  Id.  
Therefore, in light of this governing precedent, the Board is 
unable to offer the veteran any additional relief with 
respect to this contention.

The Board has also contemplated extraschedular evaluation in 
this case, but finds that, for the entirety of this appeal, 
there has been no showing that this disability has: (1) 
caused marked interference with employment beyond the 
interference contemplated in the now-assigned ratings; (2) 
necessitated frequent (or any) periods of hospitalization; or 
(3) otherwise rendered impracticable the regular schedular 
standards.  To that end, the medical evidence of record does 
not show or suggest that the veteran is unemployable (to 
include solely) because of his service-connected lumbosacral 
spine disability.  Therefore, in the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2005) is not warranted.  See 38 C.F.R. § 4.1; 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Lastly, the Board has considered the benefit of the doubt 
rule during this appeal,  and but for the Board's increase of 
his award herein to 20 percent as effective from September 
23, 2002, instead of October 17, 2005, the preponderance of 
the evidence is against the claim.  As such, the remainder of 
the evidence is not in a state of relative equipoise, and 
there is no basis to apply the benefit of the doubt rule any 
further.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Prior to September 23, 2002, an initial evaluation in excess 
of 10 percent for lumbar strain with degenerative disk 
disease (DDD) is denied.

From September 23, 2002, to October 17, 2005, an increased 
evaluation of 20 percent for lumbar strain with DDD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

From October 17, 2005, an evaluation in excess of 20 percent 
for lumbar strain with DDD is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


